Wade, C. J.
1. “The fact that the husband cultivates his wife’s lands does not raise -a presumption of law or of fact that he is her agent.” Jones v. Harrell, 110 Ga. 373 (3), 379 (35 S. E. 690). See also Blount v. Dugger, 115 Ga. 109 (41 S. E. 270); Axson v. Belt, 103 Ga. 578 (30 S. E. 262); Cornelia Planmg Mill Co. v. Wilcox, 129 Ga. 522 (59 S. E. 223).
*529Decided September 15, 1916.
Complaint; from city court of Valdosta — Judge Cranford. March 7, 1916.
G. E. Simpson, for plaintiff.
Denmark & Griffin, for defendant.
2. In this case there was no evidence of a direct sale to the defendant herself, and none from which it could he legitimately inferred that her husband, who made the purchase, was actually acting as her agent or that she received the benefit of the fertilizers sold to him. The court therefore did not err in awarding a nonsuit. Judgment affirmed.